


Exhibit 10 (v)

 

[g84982kmi001.jpg]

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT is made as of this 28th day of November 2007 (the “Grant Date”),
by and between DNB Financial Corporation (“Holding Company”) and
                       (“Grantee”).

 

Background:

 

Grantee is a valued employee or director of the Holding Company and/or DNB
First, National Association (the “Bank”) (the Holding Company and the Bank are
collectively referred to herein as the “Company”).  The Holding Company’s Board
of Directors adopted the DNB Financial Corporation Incentive Equity and Deferred
Compensation Plan on November 24, 2004 (“Plan”).  As additional compensation for
Grantee’s past and future services to the Company, and to induce the Grantee to
continue Grantee’s efforts to enhance the value of the Company for shareholders,
generally, the Company wishes to conditionally transfer rights to receive shares
of Common Stock of the Holding Company to Grantee pursuant to the terms of the
Plan, subject to the additional terms and conditions of this Agreement.

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows, intending to be
legally bound:

 

1. Subject to and as soon as practicable following the satisfaction of the
vesting condition set forth in Paragraph 2, below, the Company agrees to
transfer to Grantee on the “Vesting Date” (defined below) November 28, 2010,
             shares of the Holding Company’s common stock, par value $1.00 per
share (“Award Shares”), minus that number of Award Shares, if any, required to
pay taxes as more fully described in Paragraph 3, below (such shares actually
transferred to Grantee are sometimes hereinafter referred to as “Transferred
Shares”), subject to the transfer restrictions in this Agreement and the Plan. 
The number of Award Shares is subject to adjustment as provided in Section 10.1
of the Plan.

 

2. Grantee shall first be entitled to the Award Shares on a date (the “Vesting
Date”) that shall be the earlier of the third (3rd) anniversary of the Grant
Date or the date on which a “Change in Control” (as hereinafter defined) of the
Company first occurs, subject to such further terms and conditions of the Plan
as may be applicable.  For this purpose, “Change in Control” shall mean a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934 (the “Exchange Act”), provided that a “Change in Control” shall
nevertheless be deemed to have occurred if either (a) any “persons” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act in effect on the
Grant Date), other than the Company or any “person” who on the date hereof is a
director of officer of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities, or (b) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period.  If Grantee’s employment as an
employee and service as a director (collectively, “Service”) with the Company,
terminates for any reason (including but not limited to Grantee’s death or
disability or voluntary or involuntary termination of Service) prior to the
Vesting Date, this Agreement shall automatically terminate, the Grantee shall
forfeit all rights hereunder, and no shares of common stock or other
consideration shall be transferred to Grantee pursuant to this Agreement.

 

3. At Grantee’s written election, to be provided in writing to the Company on or
prior to the Vesting Date together with the cash necessary for such payment,
Grantee shall pay to the Company in cash an amount sufficient to fund all of the
Federal, state and local taxes the Company may be required to withhold with
respect to the Award Shares.  To the extent that the Grantee shall not so have
elected and paid the necessary amount on or prior to the Vesting Date, the
Company may reduce the Award Shares by that

 

--------------------------------------------------------------------------------


 

number of shares having an aggregate Fair Market Value, as of the Vesting Date,
equal to the aggregate amount of Federal, state and local taxes required to be
withheld with respect to the Award Shares.

 

4. Grantee shall not sell, assign, pledge, gift, encumber or otherwise alienate
or dispose of any of the Transferred Shares for one (1) year from the Vesting
Date.  Each certificate for the Transferred Shares shall bear the following
legend:

 

“Sale, assignment, pledge, gift, encumbrance or other alienation or disposition
of the shares represented by this certificate may be restricted as provided
under applicable federal and state securities laws, and are also restricted and
prohibited until November 28, 2011 pursuant to the terms of a Restricted Stock
Award Agreement dated November 28, 2007, between DNB Financial Corporation and
the holder of the shares named on this certificate, and the provisions of the
DNB Financial Corporation Incentive Equity and Deferred Compensation Plan
approved on November 24, 2004, each of which may be examined at the principal
office of the Company, and any subsequent transfer is subject to the terms and
conditions of such Agreement and Plan.”

 

5. As a condition to any transfer, encumbrance or other alienation of any of the
Transferred Shares, Grantee shall provide the Company and/or any transfer agent
or broker upon request with such certifications, legal opinions and other
documents as they may request with respect to applicable securities and tax
laws.

 

6. Nothing in this Agreement confers on Grantee any right to continue as an
employee or director of the Company or any affiliate or interfere with or
restrict in any way the rights of the Company or its affiliates to terminate
Grantee’s employment or other Service at any time.

 

7. Transfer of rights under this Agreement are further restricted as provided in
the Plan.  Grantee acknowledges receipt of a copy of the Plan, which is
incorporated into this Agreement.  Capitalized terms not otherwise defined in
this Agreement shall have the respective meanings, if any, assigned to such
terms in the Plan.  This Agreement is an “Award Agreement” under the Plan.

 

8. This Agreement is governed by the internal laws of Pennsylvania, without
giving effect to the choice of law or conflict of laws principles, subject to
pre-emption by applicable federal law and regulations.

 

The parties hereby have duly entered into this Agreement as of the first date
set forth above.

 

ATTEST:

 

DNB FINANCIAL CORPORATION

 

 

 

 

 

By:

 

Print Name:

 

Print Name:

Title:

 

Title:

 

 

 

Witness:

 

GRANTEE

 

 

 

 

 

(Signature)

 

 

 

Print Name:

 

 

Address:

 

--------------------------------------------------------------------------------
